Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153763                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  MARGUERITE RAGNOLI and                                                                                              Justices
  PAUL RAGNOLI,
           Plaintiffs-Appellees,
  v                                                                 SC: 153763
                                                                    COA: 325206
                                                                    Oakland CC: 2014-138563-NO
  NORTH OAKLAND-NORTH MACOMB
  IMAGING, INC.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 12, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  The trial court correctly held that, notwithstanding the low lighting in the parking lot, the
  presence of wintery weather conditions and of ice on the ground elsewhere on the
  premises rendered the risk of a black ice patch “open and obvious such that a reasonably
  prudent person would foresee the danger” of slipping and falling in the parking lot. See
  Hoffner v Lanctoe, 492 Mich. 450, 464 (2012). We REMAND this case to the Oakland
  Circuit Court for reinstatement of the November 12, 2014 order granting summary
  disposition to the defendant.

         BERNSTEIN, J., would deny leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 14, 2017
           a0411
                                                                               Clerk